DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 09/16/2020.  
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al. US2009/0113263 (hereinafter Cannon).
Regarding claim 1, Cannon teaches a method, comprising: 
generating, by a processing unit (see para. 0086 the processing unit resides on the computer or test system), a mapping table associated with a plurality of scan chains and a plurality of shift cycles corresponding to a plurality of values stored in the plurality of scan chains in an integrated circuit (see para. 0071, 0072, 0074, wherein tables are shown and are associated with a plurality of scan chains and shift cycles; see para. 0071-0081, 0086-0088); 
determining, based on the mapping table, at least one fail flip flop (see para. 0011, 0013, 0017, 0019, 0071-0081, 0086-0089, wherein a fail signature simulating a missing flip flop and a scan chain integrity failure is disclosed and a location of the fault is displayed) in the plurality of scan chains in response to the plurality of values outputted from the plurality of scan chains (see para. 0006-0007, 0011, 0025, 0031, 0044, 0046, 0071-0081, 0083-0088, wherein outputs of scan chains are disclosed); and 
identifying at least one fault site corresponding to the at least one fail flip flop (0006-0007, 0011, 0013, 0043-0046, 0048, 0058, 0068, 0083-0088, wherein location of faults e.g. hold time faults are obtained and displayed).
Regarding claim 2, Cannon teaches acquiring a plurality of first test patterns to determine the plurality of shift cycles and the plurality of scan chains (see para. 0043-0046, 0051, 0071-0081, 0086-0088, wherein a plurality of test patterns is disclosed and shifting and scan chains is determined).
Regarding claim 3, Cannon teaches generating a plurality of first test patterns and a plurality of second test patterns according to a plurality of scan chain test patterns (see para. 0058-0060, 0068, 0074-0077); loading the plurality of first test patterns into the plurality of scan chains to store the plurality of values associated with the plurality of first test patterns (see para. 0073-0074); and outputting the plurality of values to be included in the plurality of second test patterns for determining the at least one fail flip flop (see para. 0006-0007, 0011, 0013, 0071-0081, 0086-0088).
Regarding claim 4, Cannon further teaches operating, by a tester, the integrated circuit for a predetermined number of the plurality of shift cycles to generate a fail log, wherein the fail log is associated with the plurality of scan chains and the plurality of values(para. 0003, 0086-0088, wherein a fail bin is disclosed, and wherein the faults associated with  the scan chains may be saved to a file); and mapping the fail log to the mapping table to determine the at least one fail flip flop (see para. 071-0081 and 0086-0088, wherein tables are shown and wherein locations of faults are obtained using the patterns on table shown on para. 0074).
Regarding claim 7, Cannon further teaches acquiring from a database, by the processing unit, a plurality of sites, including the at least one fault site, corresponding to the plurality of scan chains (see para. 0045-0046, 0071-0081, 0086-0088, wherein a location of the fault site corresponding to the plurality of scan chains is disclosed and wherein the database resides on the memory loaded with the test patterns and where patterns are read from and used to analyze the faults and determine the location).
Regarding claim 8, Cannon teaches a method, comprising: testing, by a tester (see test system, figure 3, para. 0023, 0044), a first scan chain operating at a first voltage level with a first test pattern (see para. 0044, 0049, 0086-0088, wherein a first voltages disclosed); 
after operating the first scan chain at a second voltage level lower than the first voltage level, re-testing the first scan chain operating at the first voltage level with a second test pattern to generate a fail log (see para. 0044, 0049, 0071-0081, 0086-0088, wherein a first and a second voltages are disclosed, and wherein signals are brought low and shifted back high and test patterns are captured in the flip flops and results are compared against expected results, wherein loaded patterns are used to determine faults and locations of faults, wherein the fail log resides on the loaded patterns); and 
diagnosing, by a processing unit (see para. 0086, wherein a computer of test system is disclosed), at least one first fail flip flop in the first scan chain according to the fail log and a mapping table (see para. 0071-0081, wherein the mapping tables reside on the tables shown, in order to determine the location of a fail corresponding to a flip flop fail, see para. 0011, 0013, 0086-0088), wherein the mapping table is associated with the first scan chain and a plurality of shift cycles (see para. 0011, 0013, 0044-0046, 0071-0081, 0086-0088, wherein the table shown is associated with the scan chain and shift cycles in order to determine the fault location).
Regarding claim 10, Cannon further teaches, wherein the fail log is associated with a sequence of plurality of shift cycles and a plurality of outputted values corresponding to the plurality of shift cycles (see para. 0044, 0049, 0071-0081, 0086-0088, wherein signals are brought low and shifted back high and test patterns are captured in the flip flops and results are compared against expected results, wherein loaded patterns are used to determine faults and locations of faults, wherein the fail log resides on the loaded patterns).
Regarding claim 11, Cannon further teaches that the diagnosing the at least one first fail flip flop comprises: mapping the fail log to the mapping table (see para. 0071, 0072, 0074, wherein mapping tables are shown; see para. 0071-0081, 0086-0088, see para. 071-0081 and 0086-0088, wherein tables are shown and wherein locations of faults are obtained using the patterns on table shown on para. 0074); 
 and detecting at least one fail resultant value in the mapping table for determining the at least one first fail flip flop (see para. 0071-0081, 0086-0088, see para. 071-0081 and 0086-0088, wherein tables are shown and wherein locations of faults are obtained using the patterns on table shown on para. 0074).

Allowable Subject Matter
Claims 5-6, 9 and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 16 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of determine a fail chain and at least one fail shift cycle that correspond to the at least one fail resultant value; and determine at least one fail flip flop associated with the fail chain and the at least one fail shift cycle, in combination with the limitations set forth by the claim.
With respect to claim 16, Cannon teaches one or more processing units (see Fig. 3, test system 312, para. 0086, computer or test system); and 
a storage unit (see para. 0086, computer readable media or memories) configured to store instructions that when executed by at least one of the one or more processing units perform operations, comprising: record a resultant pattern received from a tester, wherein the resultant pattern comprises a plurality of bit data (see abstract; see para. 0018, 0023, 0044-0045, wherein bits of data output sequence differ from expected results); detect at least one fail resultant value in the resultant pattern (see abstract; see para. 0018, 0023, 0044-0045, wherein bits of data output sequence differ from expected results).  However, Cannon either in singularly or in combination fails to anticipate or render obvious the limitation of determine a fail chain and at least one fail shift cycle that correspond to the at least one fail resultant value; and determine at least one fail flip flop associated with the fail chain and the at least one fail shift cycle, without the use of impermissible hindsight.
Dependent claims 17-20, are allowed for the reasons explained above with respect to independent claim 16, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864